821 F.2d 650
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leonard Leon WILSON, JR., Plaintiff-Appellant,v.Richard SEITER, Individually and Officially; NorrisMcMackin, Individually and Officially; John Morgan,Individually and Officially; Marion Travis, Individually andOfficially; Gregory Litlightner, Individually andOfficially, Defendants-Appellees.
Nos. 87-3239, 87-3270
United States Court of Appeals, Sixth Circuit.
June 23, 1987.

Before KENNEDY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.


1
This pro se appellant seeks review of a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Appellant has also moved for the appointment of counsel.  Upon consideration of the record and the briefs submitted by the parties, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated in the district court's memorandum and order of February 27, 1987, granting the motion for summary judgment, the motion for appointment of counsel is hereby denied.  Furthermore, the district court's final judgment entered February 27, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.